 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMassachusetts Laborers' District Council of theLaborers' International Union of North America(Manganaro Masonry Co., Inc.) and Richard J.Goodhue. Case l-CB-3127July 5, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn February 24, 1977, Administrative Law JudgeMichael O. Miller issued the attached Decision inthis proceeding. Thereafter, the Respondent filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the attached Decision inlight of the exceptions and brief and has decided toaffirm the rulings, findings, and conclusions of theAdministrative Law Judge and to adopt his recom-mended Order.The dispute arose when Laborers' Union Local 721appointed Goodhue to act as union steward for thelaborers employed by Manganaro Masonry, asubcontractor on the project. Under the terms of thecontract negotiated by the Respondent and severalmultiemployer associations, including the AssociatedGeneral Contractors (AGC), the Local is entitled toappoint a steward for each project. Manganaroclaimed that the clause was satisfied by the employ-ment of one steward per jobsite. Since a laborer inthe employment of the general contractor had beenappointed steward, Manganaro asserted that as asubcontractor it had no obligation to employ anadditional steward. Local 721 disagreed and insistedthat Goodhue continue to act as steward.Manganaro then referred the dispute to the AGCwhich contacted Paul McNally, a representative ofthe Respondent. McNally went to the jobsite andspoke with representatives of Manganaro and Local721, and subsequently spoke again with the AGCrepresentative.Manganaro warned Goodhue that he would bedischarged if he continued to serve as steward.Goodhue replied that he had to follow the Union'sinstructions. When Local 721 refused to back down,Manganaro discharged Goodhue.Local 721 took the first step in the grievanceprocedure, then sent a demand for arbitration toManganaro. Manganaro forwarded the demand tothe AGC. The AGC wrote to the Respondent, statingits position that only the Respondent and not the230 NLRB No. 95Local could take that step. The Respondent neverreplied.A charge alleging that the discharge violatedSection 8(a)(3) and (1) was dismissed, although thereason for the dismissal does not appear in the recordof this case.The Administrative Law Judge found that theRespondent violated Section 8(b)(1)(A) of the Act byfailing to process the grievance. Citing, inter alia, theresponsibility of Local 721 in creating the disputeand a subsequent arbitration decision involving thatLocal, the Respondent argued that the GeneralCounsel had charged the wrong party and that anyduty to process Goodhue's grievance lay with theLocal rather than with the Respondent. While theLocal might properly have been joined as a partyrespondent, we agree with the Administrative LawJudge that their liability would have been joint andseveral, not in the alternative.The Respondent asserts that the effect of thisdecision is to make the Respondent automaticallyliable for actions taken by the Local. We disagree. Itis not our decision, but rather the contract negotiatedby the Respondent "for and on behalf of" the LocalUnion, which created Respondent's duty.The contract sets up a four-step grievance proce-dure. First, representatives of the Local and thecontractor employer attempt to settle the dispute.Next, the dispute is referred to the multiemployerassociation and the District Council (Respondent). Ifno settlement is reached within 48 hours, a JointBoard arbitration procedure is held, with the employ-er association and the Union each selecting twomembers of the panel. It is only after the Joint Boardfails to reach agreement that the dispute is referred tooutside arbitration.It is not clear whether the Respondent was the onlyproper party to take part in the Joint Boardprocedure. In the arbitration case cited by theRespondent (Resp. Exh. 2), the local union wasfound to have the right under the contract to requestoutside arbitration. However, that case is notdispositive of this issue because there the respondenthad taken the dispute through the Joint Boardprocedure. The instant case, on the other hand, wasonly at the level of the Joint Board procedure.Moreover, the employer association had notified theRespondent by letter dated June 30 that it believedthat only the Respondent, and not the Local, couldsubmit a dispute under the contractual Joint Boardprocedure. Not only did the Respondent fail torespond to this letter, but no explanation was everoffered for the failure to respond.Local 721 insisted upon appointing Goodhue assteward for Manganaro's employees and refused toback down even in the face of the threat of discharge.640 MASSACHUSETTS LABORERS' DISTRICT COUNCILIndeed, the Local assured Goodhue that it wouldtake care of him. In such a situation, it is only fair tohold the union to a higher duty than that whichnormally is owed to a member fully and vigorouslyto pursue his grievance. Because of its role in thegrievance procedure and its knowledge of andinvolvement in the case, this higher duty properlycan be attributed to the Respondent.' Upon notifica-tion of the employer association's position that onlythe Respondent had the contractual right to seekJoint Board arbitration, it was incumbent upon theRespondent to take some action. Accordingly, weagree with the Administrative Law Judge that, in thecircumstances of this case, the Respondent's inactionwas violative of the duty of fair representation.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, MassachusettsLaborers' District Council of the Laborers' Interna-tional Union of North America, its officers, agents,and representatives, shall take the action set forth inthe said recommended Order.Cf. United Steelworkers of America, AFL-CIO (Interroyal Corp.), 223NLRB 1184(1976).DECISIONSTATEMENT OF THE CASEMICHAEL O. MILLER, Administrative Law Judge: Thiscase was heard on November 1, 1976, in Boston, Massa-chusetts, based upon a charge filed by Richard J. Goodhue(herein Goodhue) on December 5, 1975,1 and a complaintissued by the Regional Director of Region I of theNational Labor Relations Board on July 7, 1976. Thecomplaint alleged that Massachusetts Laborers' DistrictCouncil of the Laborers' International Union of NorthAmerica (herein Respondent or District Council) violatedSection 8(bX I )(A) by failing to advise Goodhue that his jobwas in jeopardy because of his continued performance inthe role of union steward and by failing to process agrievance protesting Goodhue's discharge. Respondent'sanswer denied the commission of any unfair laborpractices.(herein Manganaro), Goodhue's employer, was a masonrycontractor, engaged in the construction industry in Mal-den, Massachusetts, and annually purchased goods andmaterials valued in excess of $50,000 directly from outsidethe Commonwealth of Massachusetts. I find and concludethat Manganaro, at all times material herein, is and hasbeen an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.I further find and conclude that Respondent is a labororganization within the meaning of Section 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsThe facts are not in dispute.In early June, Goodhue was hired as a laborer byManganaro, the masonry subcontractor on the MassasoitCommunity College jobsite. He was one of about fivelaborers employed by Manganaro. The general contractoralso employed about 15 laborers, one of whom was a unionsteward.About June 5, Goodhue was called down to the jobsiteoffice by Louis Palavanchi, business manager for Local 721of the Laborers' Union. In the presence of ArmandDomenici, Manganaro's masonry superintendent, Palavan-chi told Goodhue that he wanted to appoint him stewardfor Manganaro's masons. Domenici objected, stating thatManganaro did not want to employ any union representa-tive. Palavanchi insisted that Goodhue would be thesteward, gave him insignia so indicating and dues-deduc-tion authorization cards to distribute to other employees.Thereafter, Goodhue distributed the cards, allegedly on hislunchtime.On approximately June 9, Domenici told Goodhue thathe didn't want Goodhue doing any union work on that joband that he would be discharged if he continued. Goodhueinsisted that he would do what he had been instructed todo.Manganaro is an affiliate of the Associated GeneralContractors of Massachusetts (herein AGC). According tothe testimony of Joel B. Leighton, executive director ofAGC, on June 10 he received a telephone call from TonyManganaro, a principal of that company. Tony Mangana-ro told Leighton that there was a dispute on the jobsite-that the Union was attempting to appoint a steward tocover his men on the job when there was already a laborersteward on the jobsite, in the employ of the generalcontractor. Leighton and Tony Manganaro discussed theapplicable contract, between, inter alia, Respondent Dis-trict Council and AGC, which provided:FINDINGS OF FACT Article VArticle VI. COMMERCE AND LABOR ORGANIZATIONStatus: Preliminary Conclusions of LawJurisdiction is not in issue; the complaint alleged, andRespondent admitted, that Manganaro Masonry Co., Inc.Business Manager -Field Representative Steward-ForemanSection 2. A steward shall be appointed or furnished oneach project by the Union Representative of the LocalAll dates hereinafter are 1975 unless otherwise specified.641 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion which has territorial jurisdiction in the areawhere the job is located ..2They concluded that Palavanchi's appointment of Good-hue as the second steward on the jobsite was improper inlight of the above-quoted language. Leighton indicated thathe would discuss the matter with an appropriate represen-tative of the District Council or the International.Leighton called the District Council and spoke with PaulMcNally, its representative and agent. They discussed theproblem and McNally stated that he would investigate andstraighten it out. Subsequently, after McNally had appar-ently gone to the jobsite and there, together with Palavan-chi, insisted on appointing a steward on Manganaro'spayroll, Leighton again spoke with McNally. To Leighton,McNally argued for the second steward. Leighton arguedthat the contract gave them no such right. The matter wasnot resolved between them.On June 19, agents of Manganaro asked Goodhuewhether he wanted to continue as the steward for Local721. Goodhue stated that he had to, according to hisbusiness agent. Goodhue was thereupon terminated,expressly because he insisted on functioning as the laborersteward.3Goodhue called Palavanchi who stated that he and theDistrict Council knew all about the situation. He toldGoodhue that he would seek arbitration.On June 19, Palavanchi wrote Manganaro, demandingarbitration. A copy of his letter was sent to the AGC. OnJune 30, Leighton wrote the District Council in reference tothe demand for arbitration. It set out Manganaro'scontentions vis-a-vis the second steward issue and statedfurther:i. Under the agreement, the District Council is theparty which must bring an action to arbitration, not alocal union.* ** *In order that the employer may not be charged with abreach of the agreement, would you please let us knowif you agree with our contention that it is the DistrictCouncil and not the local union which may submit anarbitration under the agreement.4On September 22, the District Council made a writtenrequest for arbitration of the Goodhue discharge upon theAGC. The request was denied as untimely. The DistrictCouncil pursued the matter no further and it has neverbeen arbitrated.2 It further provided that the steward would retain his employment untilcompletion of the work, would not be laid off unless he were the last laborer,and would work all overtime performed by the employer.:~ It was stipulated that an unfair labor practice charge filed by Goodhueagainst Manganaro, alleging a discriminatory discharge in violation of Sec.8(a)(3) of the Act, was dismissed on November 28, 1975.4 The contract in art. XVIII. provided in regard to the procedure ofadjustment of disputes and arbitration, inter alia.Section 3. Disputes which cannot be adjusted between theB. Discussion and ConclusionsThe issue presented here is whether Respondentbreached the duty to fairly represent its members by failingto notify Goodhue that his job would be in jeopardy if hecontinued as the second steward on the jobsite, or byfailing to process his grievance upon discharge.The record reflects that Palavanchi asked Goodhue to besteward, but there is no evidence that it required him toassume this role. Palavanchi's insistence, and subsequentlythat of McNally, was directed at the employer to acceptGoodhue as steward, not (at least on this record) atGoodhue. The record further reflects that Goodhue wasrepeatedly told by the employer that his continuedperformance as steward jeopardized his employment.There was no indication of what benefit Goodhue mighthave derived from an additional warning from either theLocal or Respondent. Only by waiving its position on thesecond steward issue could the Local or Respondent haveprevented the discharge of Goodhue or someone in a likeposition. Thus, it does not appear that Goodhue wasprejudiced in any way by Respondent's alleged failure towarn him of the risks presented to his job tenure by hissteward's role. Accordingly, I shall recommend that thisallegation be dismissed.5Upon Goodhue's discharge, Palavanchi demanded arbi-tration. He made the demand upon Manganaro, it appears,in his capacity as the Local's business manager. Mangana-ro referred the demand to the AGC, which denied it,asserting that the District Council was the only party whocould seek arbitration. Upon the AGC's June 30 refusal toarbitrate no action was taken. The District Councildemanded arbitration in late September. It took no furtheraction when its demand was rejected as untimely. Thus,any breach of Respondent's duty of fair representationmust be found in its failure to request arbitration at anearlier date, or its failure to attempt to require arbitrationby court action, if it is to be found at all.It is well settled that a union which enjoys the status ofexclusive collective-bargaining representative has an obli-gation to represent employees fairly, in good faith, andwithout discrimination against any of them on the basis ofarbitrary, irrelevant, or invidious distinctions. Vaca v.Sipes, 386 U.S. 171 (1966); Miranda Fuel Company, Inc.,140 NLRB 181 (1962). A union breaches this duty when itarbitrarily ignores a meritorious grievance or processes it ina perfunctory fashion. Vaca v. Sipes, supra at 191 and 194;Hines v. Anchor Motor Freight, Inc., 424 U.S. 554 (1976);Teamsters and Chauffeurs Local Union No. 729 (PenntruckCo., Inc.), 189 NLRB 696, 702 (1971). Correspondingly, solong as it exercises its discretion in good faith and withhonesty of purpose, a collective-bargaining representativeis endowed with a wide range of reasonableness in thecontractor-employer and the Local Union within forty-eight (48) hours...shall be referred to .the IA.G.C.] and ...the [DistrictCouncil 1.Section 4. If, within forty-eight (48) hours, no adjustment orsettlement is resolved by the procedure of Section 3 above, either partymay submit the issue to arbitration.5 The cases cited by General Counsel, dealing with a union's obligationsto inform employees of their dues obligations, are inapposite.642 MASSACHUSETTS LABORERS' DISTRICT COUNCILperformance of its duties for the unit it represents. Merenegligence, poor judgment, or ineptitude in grievancehandling is insufficient to establish a breach of the duty offair representation. Ford Motor Company v. Huffman, 345U.S. 330 (1953); King Soopers, Inc. 222 NLRB 1011 (1976);Maxam Dayton, Inc., 142 NLRB 396, 418 (1963). Therecomes a point, however, when a union's action or its failureto take action is so unreasonable as to be arbitrary andthus contrary to its fiduciary obligations. Griffin v.International Union, United Automobile, Aerospace andAgricultural Implement Workers of America, UA W, 469F.2d 181 (C.A. 4, 1972); United Steelworkers of America,Local 8093, 225 NLRB 802 (1976); King Soopers, supra;General Truck Drivers, Warehousemen, Helpers and Automo-tive Employees, Local 315 (Rhodes & Jamieson, Ltd), 217NLRB 616 (1975).The record herein contains no evidence that Respondenttook or failed to take any action for irrelevant, invidious, orunfair considerations such as might constitute arbitraryconduct within the purview of the Board's decision inMiranda Fuel, supra. The question, I believe, is whetherRespondent's conduct should be deemed so unreasonableor perfunctory as to be considered arbitrary. In this regard.I note that there were substantial questions of contractinterpretation involved in the AGC's contentions that theLocal had no right to either appoint a second steward or totake a dispute to arbitration.6Viewed in the most favorablelight, it may be that Respondent concluded that the Localhad been wrong and the AGC right. At worst, Respon-dent's conduct would appear to be the product ofnegligence or ineptitude. In General Truck Drivers, Chauf-feurs and Helpers Union Local 692 (Great Western Unifr-eight System), 209 NLRB 446 (1974), the complaint allegedthat the respondent union had negligently failed andrefused to timely process a meritorious grievance, resultingin the loss of the grievance and serious detriment to theemployee. The Board, in granting respondent's motion forsummary judgment, held at 448:...it is clear that negligent action or nonaction of aunion by itself will not be considered to be arbitrary,irrelevant, invidious, or unfair so as to constitute abreach of the duty of fair representation violative of theAct. Something more is required. [Emphasis supplied.]That "something more" is, I find, present herein. Respon-dent, in conjunction with the Local, placed Goodhue in aposition known by them to be precarious. As unionsteward, Goodhue would advance the Union's position onthe jobsite. They then supported his right to occupy thatposition, right up to the time of his discharge. Havingplaced him in that precarious position, and havingaccepted the benefits of Goodhue's service in the roleassigned him, Respondent cannot fairly withdraw from thefray upon the first indication that it might have a fight onits hands. In this regard, the case of Truck Drivers, OilDrivers, and Filling Station and Platform Workers Local No.705 (Associated Transport, Inc.), 209 NLRB 292 (1974), isinstructive. Therein, the union took an employee's dis-I This is not the proper forum for determination of those issues. Neitheris it appropriate for me to determine whether Respondent's Septemberrequest for arbitration was, in fact, untimely under the agreement.charge grievance to arbitration but, in the arbitral hearing,sided with the employer. The Board found that the unionrepresentative "in effect abdicated his duty to present thegrievance in the light most favorable to [the employee ]." Itheld:In our view, once Respondent undertook to present[the employee's] grievance to the Joint GrievanceBoard, it became obligated to represent him fully andfairly. The obligation included the duty to act asadvocate for the grievant ....Similarly, I find, once Respondent undertook to placeGoodhue in a position which subjected him to the risk ofdischarge, for its own benefit, it became obligated to followthrough fully in his defense when the risk became a reality.Respondent contends that the proper party respondentin this proceeding should have been the Local Union,rather than the District Council. Were they both charged, Iwould have found them to be jointly and severally liable.The District Council's connection with the facts herein is, Ibelieve, sufficient to attach liability to it and to hold it fullyresponsible. In this connection I note that the collective-bargaining agreement was between the District Counciland the AGC, that contract was executed by representa-tives of the District Council, the District Council (on behalfof various locals) was recognized as the employees'exclusive representative, the District Council was assigneda specific role in the grievance procedure, the DistrictCouncil, in the person of McNally, defended Goodhue'sright to be steward, and the District Council was essentiallyinvited to assume its obligations by the AGC letter of June30 and failed to act.Accordingly, I find that by failing and refusing to takeGoodhue's grievance to arbitration, including its failure totake whatever steps might have been required to compelarbitration, Respondent District Council has violatedSection 8(bX)(I)(A) of the Act.I1. THE REMEDYHaving found that Respondent has engaged in an unfairlabor practice within the meaning of Section 8(b)(1)(A) ofthe Act, I shall recommend that it be ordered to cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.It is not the function of the Board to decide the merits ofa grievance in determining whether the refusal to processthat grievance was violative of the Act. It is sufficient todetermine from the record that the grievance was not"clearly frivolous." The Buffalo Newspaper Guilat Local 26(Buffalo Courier-Express, Inc.), 220 NLRB 79 (1975).Goodhue's grievance was clearly not frivolous. Thecontract provided for a steward to be appointed orfurnished "on each project ..." It did not precludeadditional stewards and could, at least, be consideredambiguous on the question. Moreover, it was at leastarguable that even if the contract allowed only onesteward, employer self-help through discharge was not theproper way to resolve the question.643 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHowever, the uncertainty as to whether Goodhue'sgrievance would have been found meritorious is a directproduct of Respondent's unlawful action. Where, as here,resolution of that uncertainty is required for the determina-tion of monetary responsibility, it is proper to resolve thequestion in favor of the injured employee and not thewrongdoer. Accordingly, for the purposes of remedy, Ishall presume that if fully and fairly processed, Goodhue'sgrievance would have been found meritorious and that hewould have been reinstated with backpay. King Soopers,Inc., supra; Local Union No. 2088, International Brotherhoodof Electrical Workers, AFL-CIO (Federal Electric Corpora-tion), 218 NLRB 396 (1975).Respondent's backpay liability must be limited to anyloss Goodhue suffered as a result of the refusal to arbitratehis grievance. That grievance may now be time-barred;however, Respondent may be able to prevail upon theemployer to waive those time limits. Accordingly, I shallrecommend that Respondent make Goodhue whole forany loss of earnings he may have suffered as a result of hisdischarge until the earlier of the following occurs: Respon-dent secures arbitration of his grievance by the employerand thereafter pursues it in good faith and with all duediligence, or Goodhue is reinstated by Manganaro orobtains other substantially equivalent employment. UnitedSteelworkers ofAmerica, AFL-CIO (Inter-Royal Corp.), 223NLRB 1184 (1976); Federal Electric Corp., supra. Backpayshall be with interest at the rate of 6 percent per annum, asprescribed in Isis Plumbing & Heating Co., 138 NLRB 716(1962), and shall be computed in the manner set forth inF. W. Woolworth Company, 90 NLRB 289 (1950).ADDITIONAL CONCLUSIONS OF LAWI. By failing and refusing to process the grievance ofRichard J. Goodhue in regard to the termination of hisemployment by Manganaro, Respondent has restrainedand coerced Goodhue in the exercise of rights guaranteedin Section 7 of the Act, and thereby violated Section8(b)(l)(A) of the Act.2. The aforesaid unfair labor practice occurring inconnection with the operations of Manganaro and theAGC has a close, intimate, and substantial relationship totrade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce. It thus affectscommerce within the meaning of Section 2(6) and (7) of theAct.3. Respondent has not committed any unfair laborpractices not specifically found herein.7Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this case,I hereby issue the following recommended:ORDER8The Respondent, Massachusetts Laborers' DistrictCouncil of the Laborers' International Union of NorthAmerica, its officers, agents, and representatives, shall:1. Cease and desist from:(a) Restraining or coercing any employee in the exerciseof rights guaranteed by Section 7 of the Act by arbitrarilyrefusing to process grievances.(b) Restraining or coercing employees in any like orrelated manner.2. Take the following affirmative action which isnecessary to effectuate the purposes of the Act:(a) Request Manganaro to reinstate Richard J. Goodhueto his former position or, if it no longer exists, to asubstantially equivalent position. If Manganaro refuses toreinstate him, ask it and the AGC to arbitrate the grievanceover his termination and thereafter pursue that grievance ingood faith with all due diligence.(b) Make Richard J. Goodhue whole for any loss ofearnings he may have suffered as a result of his dischargeby Manganaro from June 19, 1975, until such time as he isreinstated by Manganaro or obtains other substantiallyequivalent employment or the Respondent secures arbitra-tion of his grievance by the employer and thereafterpursues it with all due diligence, whichever is sooner,together with interest at the rate of 6 percent per annum, allto be computed in the manner set forth in the section ofthis Decision entitled "The Remedy."(c) Post at its business offices and meeting halls and at allplaces where notices to its members and other employees inthe bargaining unit customarily are posted (includingjobsites) copies of the attached notice marked "Appen-dix."9Copies of said notice on forms to be provided by theRegional Director for Region I, after being signed byofficials of the Respondent, shall be posted immediatelyupon receipt thereof, and be maintained for at least 60consecutive days thereafter. Reasonable steps shall betaken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material. TheRespondent shall also sign copies of the notice which theRegional Director shall make available for posting byManganaro and the AGC if they are willing.(d) Notify the said Regional Director, in writing, within20 days from the date of this Order, what steps have beentaken to comply therewith.7 It is appropriate to direct that Respondent arbitrate this grievance as ithas been processed. albeit perfunctorily, at the lesser stages of the grievanceprocedure.8 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.9 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent their evidence, the National Labor Relations Board644 MASSACHUSETTS LABORERS' DISTRICT COUNCILhas found that we violated the National Labor RelationsAct, and has ordered us to post this notice and we intend tocarry out the Order of the Board.WE WILL NOT fail or refuse to fairly represent anyemployee in a bargaining unit represented by us orarbitrarily fail or refuse to file and process anyemployee's grievance.WE WILL NOT in any like or related manner restrainor coerce employees in the exercise of their rights toengage in or refrain from engaging in concertedactivities guaranteed by Section 7 of the Act, except tothe extent that such rights may be affected by anagreement authorized by Section 8(a)(3) of the Act.WE WILL request Manganaro Masonry Co., Inc., toreinstate Richard J. Goodhue to his former position or,if it no longer exists, to a substantially equivalentposition. If it refuses to reinstate him, we will askManganaro and the AGC to arbitrate a grievance overhis June 19, 1975, termination and will pursue it ingood faith with all due diligence.Since it was decided that we violated the Act by failingand refusing to arbitrate Richard J. Goodhue's grievance,WE WILL make him whole for any losses he suffered byreason of our failure to arbitrate that grievance.MASSACHUSErTS LABORERS'DISTRICT COUNCIL OF THELABORERS' INTERNATIONALUNION OF NORTH AMERICA645